Willson, Judge.
We have no hesitation in determining from the evidence, as it is presented to us, that the applicant is entitled to bail, and that the amount of such bail should be fixed at twenty-five hundred dollars.
It is therefore considered that the judgment of the Hon. T. M. Paschal, district judge, denying the applicant bail, be and the same is reversed, and the applicant is granted bail in the said sum of twenty-five hundred dollars, and upon his giving such bail in the manner and in accordance with the requirements of the law, the officer having him in custody will release him from such custody.

Ordered accordingly.